Exhibit 10
Northfield Bancorp, Inc.
2010 Management Cash Incentive Plan

 



--------------------------------------------------------------------------------



 



2010 Management Cash Incentive Plan (MIP)
Introduction and Objectives
Northfield Bancorp, Inc.’s 2010 Management Cash Incentive Plan (the “MIP” or the
“Plan”) is designed to motivate, recognize, and reward designated management
team members, within appropriate risk management objectives, for their
collective contributions to the performance and success of Northfield Bancorp,
Inc. and its subsidiaries (the “Company” or the “Bank”). The Plan focuses on the
financial and key performance measures that are critical to the Company’s growth
and profitability. The MIP serves as a critical component of a competitive total
compensation package that enables the Company to attract and retain talent
needed to drive the Company’s future success. This MIP is governed by all terms
and conditions of the Northfield Bancorp, Inc. Management Cash Incentive Plan
approved by the Company’s stockholders on May 27, 2009, which shall be the
prevailing document if the terms and conditions detailed below are unclear or in
contradiction to such plan.
Objectives of the plan include:

•   Align management compensation with Company performance.   •   Provide clear
focus on key strategic business objectives.   •   Position the Company’s total
cash compensation to be competitive with market.   •   Enable the Company to
attract and retain the talent needed to drive success.   •   Motivate and reward
management for achieving/exceeding performance goals.   •   Encourage teamwork
across the Company’s operating groups.   •   Balance performance goals and
incentives with appropriate risk management objectives.

Eligibility/Participation

•   Eligibility will be limited to key members of management and key employees.
Participants will be nominated by management and approved by the Compensation
Committee.   •   New employees must be hired by July 1 to participate in that
year’s incentive. Incentive awards for employees hired between January 1 and
July 1 will be pro-rated based on the employee’s date of hire (i.e., base salary
actually earned in the year). Participants must maintain a satisfactory level of
performance to be eligible for an incentive award.   •   Participants must be an
active employee as of the award payout date to receive an award, unless they are
out on disability, in which case they will receive a pro-rata award.

Performance Period
The performance period and plan operate on a calendar year basis (January 1,
2010 — December 31, 2010).

2



--------------------------------------------------------------------------------



 



Performance Gate/Trigger
In order for the incentive plan to activate, Northfield must achieve at least
80% of the net income (before taxes) goal. If the Company does not achieve this
level of performance, the MIP will not fund awards (corporate or individual) for
participants that year. The Committee will retain discretion, at all times, to
recommend individual discretionary bonuses.
Incentive Award Opportunity
Each participant will have a target cash incentive opportunity that is expressed
as a percentage of base salary. Cash incentive awards are based, in part, on the
Company’s philosophy to target total cash compensation at approximately the 65th
percentile of market. The 2010 incentive cash targets consider market practice
and the Company’s current base salary levels. For 2010, all participants will
have a 20% of base salary target award for meeting defined goals. The Actual
payouts can range from 0% (for not meeting any performance goals) to up to 30%
of base salary for exceeding all performance goals.
Achieving performance goals will generally result in a full target award. Actual
payouts will vary above and below the target incentive to reflect actual
performance relative to the goals and weights. The Compensation Committee
retains the discretion to determine awards relative to goals and may consider
other factors in making the award (e.g. extraordinary events).
The total incentive opportunity and range is summarized below. These are subject
to change based on market practice, internal Company practices, and compensation
philosophy.

                                      Annual Incentive as a % of Base Salary    
(in future years these targets may change and be different by tier)     Below  
Threshold   Target   Stretch Positions   Threshold   Performance   Performance  
Performance
CEO
    0 %     10 %     20 %     30 %
EVP
    0 %     10 %     20 %     30 %
SVP
    0 %     10 %     20 %     30 %

Incentive Plan Measures
For 2010, the Corporate performance goal will be budgeted Net Income (before
taxes). A significant portion of all participants’ incentive will be based on
our overall corporate performance. This performance measure reflects our
becoming a public company in late 2007, and the need during a transition period
to focus on the Company’s growth and profitability, while capital is being
prudently deployed. This approach supports our desire to foster a collaborative
team-oriented culture among our senior leadership team. The Compensation
Committee, at its sole discretion, may determine to exclude from actual 2010
performance results, items that are considered non-recurring in nature, and not
suitable for consideration in measuring 2010 financial performance against 2010
budgeted net income (before taxes). In the future, we may focus on other key
corporate performance goals. In addition to corporate performance,
individual/division performance goals will also be considered. By considering
multiple performance goals and perspectives, our plan supports our goal to
provide a balanced and reasonable approach to risk management.
Below is a summary of the weighting of awards based on Corporate and
Individual/Division Goals:

3



--------------------------------------------------------------------------------



 



              Corporate   Individual/Division Role   Performance   Performance
CEO
  75%   25%
EVP
  70%   30%
SVP
  40% - 60%   60% - 40%

Goal Setting
The Corporate Performance goal(s) will be recommended by the Compensation
Committee as part of the Board’s annual business planning process, and approved
by the Board of Directors. The Compensation Committee will approve the
performance range and weights associated with the Corporate Performance goal.
The Corporate performance goal for 2010 will be Net Income (before taxes). The
goal will have a defined threshold, target and stretch performance and payout
range. For example, Reported Net Income (before taxes) must be at least 90% of
the budgeted goal in order to pay out an award for this component. At 90% of
budget, the total eligible payout will be 10% of base salary times the Corporate
Performance weight in the table immediately above (e.g., for an EVP, the
Corporate Performance award percentage at the Threshold level would be 10% x 75%
weighting, or 7.5% of base salary). Once threshold performance is achieved, the
award will increase incrementally. Actual payouts between threshold, target and
stretch will be prorated between levels to reward incremental performance. The
relationship between performance goals and payout ranges are shown below.

                      Incentive Payout Performance       (for portion based on
Level   Performance Goal   Corporate performance)
Below Threshold
  Less than 90% of budget     0 %
Threshold
  90% of budgeted NI before taxes     50 %
Target
  Budgeted NI before taxes     100 %
Stretch
  120% or greater of budgeted NI before taxes     150 %

Individual/Division goals will be developed and recommended by management and
approved by the Compensation Committee at the start of the year. Generally,
Individual goals should be limited to no more than three goals that reflect
critical financial and strategic goals. Some possible examples include: deposit
growth, loan growth, efficiency. Each goal should have a defined target.
However, where possible, individual goals should also define a threshold, target
and stretch level which will correspond to the appropriate payout. Such goals
will help clarify potential pay-performance relationship. However, in
recognition that some individual goals may not be quantitative, the Compensation
Committee and management retains the discretion to determine payouts in a manner
that appropriately reflects performance. However, such discretion does not apply
to a payout that is intended to be qualified performance based compensation
under Internal Revenue Code Section 162(m).
Award Payouts
Payouts relative to the target will be recommended by management (except for the
CEO), approved by the Compensation Committee, and ratified by the Board of
Directors. In the case of the CEO, the payout will be determined by the
Compensation Committee and ratified by the Board of Directors.
Payouts will be made in cash as soon as possible after year-end. Generally,
payouts will occur within two and a half months following the close of the
fiscal year. Awards are calculated based on actual

4



--------------------------------------------------------------------------------



 



performance relative to target. Payouts will be based on percentage of base
salary earnings (actual earnings) for the year. This will allow for ease of
calculation of incentives to reflect participants who work a partial year or
part time hours.
Plan Terms and Conditions
Plan Authorization
The Plan is authorized by the Board of Directors of the Company and administered
by the Compensation Committee.
Program Changes or Discontinuance
The Company has developed this plan based on current objectives and business
conditions. The Plan was developed based on existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Company may add to, amend, modify, or discontinue any of the terms or
conditions of the Plan at any time.
Compensation Committee Discretion
The Compensation Committee may, at its sole discretion, waive, change, or amend
the Plan as it deems appropriate.
The Committee may, at its sole discretion increase or decrease an award based
upon its consideration of a Plan participant’s performance or achievements.
Termination of Employment
If a Plan participant leaves or is terminated by the Company before awards are
paid, no incentive award will be paid. Participants must be an active employee
of the Company on the date the incentive is paid to receive an award. (See
exceptions for death, disability, and retirement below.)
Disability or Death or Retirement
If a participant is disabled by an accident or illness, his/her bonus award for
the Plan period will be prorated so that the award is based on the period of
active employment only (i.e. the award will be reduced by the period of time of
disability).
In the event of death, the Company will pay to the participant’s estate the pro
rata portion of the award that had been earned by the participant as of the date
of death.
Employees who retire will be paid a pro-rata award based on the period of active
employment only. Retirement is defined by terms consistent with the Company’s
retirement plan.
No award will be earned on a pro-rata basis for disability, death, or retirement
if such an event occurs within six months from the beginning of the Plan year.

5



--------------------------------------------------------------------------------



 



Payments made in the event of death, disability or retirement will be made at
the same time payment is made to active employees under the Plan.
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the Compensation
Committee will be final and binding.
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the Plan to which the employee would otherwise be entitled will be
revoked.
Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of the Company nor will the Plan interfere with the right of the
Company to discharge any participant at any time.
The Compensation Committee will determine on at least an annual basis, those
employees of Northfield Bancorp, Inc. and its consolidated subsidiaries that
will be eligible to participate in the Plan.
In the absence of an authorized, written employment contract, the relationship
between employees and the Company is one of at-will employment. The Plan does
not alter the relationship. The Plan will not supersede any specific employment
contract obligations the Company may have with a Plan participant.
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with applicable
governmental laws and regulations.
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not, in any way, be affected or impaired
thereby.
* * * * *

6